DETAILED ACTION
Claims 1, 13 and 17 have been amended.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2022 has been acknowledged and considered by the examiner. 

Response to Arguments
Applicant’s arguments with respect to the 102 rejection of claims 1, 13 and 17 (see applicant’s arguments; pages 12-13) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, the Bevan reference is not relied upon to disclose a “performance quality”.
Applicant’s arguments with respect to the dependent claims 2-12, 14-16 and 18-20 (see applicant’s arguments; page 13) is also moot in view of the new ground of rejection.

Claim Interpretation
Regarding claims 1, 4, 5, 7, 9-11, 13, and 16-20, the claims recite alternative language, i.e. using the term “at least one of”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.  	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 7, 12-14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bevan et al. (U.S. 2016/0132784 A1) in view of Das et al. (U.S. 2013/0073670 A1).
Regarding claims 1, 13 and 17, Bevan discloses a method and a system comprising:
predicting that a user, at a first user location, will need access to data (user information) stored at a first data location at a future time, from a second user location (see Bevan; Abstract and paragraphs 0033 and 0036; Bevan discloses identifying a change from a first location to a second location, e.g. scheduled, and transferring user’s information to the second location so that it may be accessed by the user.  In particular, based on a location schedule for users and time frames that the users are expected to be, i.e. “future time”, at each scheduled location);
identifying a network node (storage device), at a second data location, capable of storing the data (user information) stored at the first data location and accessible by a computing device from the second user location (see Bevan; paragraphs 0038 and 0061; Bevan discloses transferring user information from a storage 1 to a storage 2 so that it can be efficiently accessed, i.e. “accessible by a computing device”, by the user.  Further, one or more factors may be considered to identify a preferred storage device for the user information);
comparing, prior to the future time, a quality (cost) from the second user location to at least a portion of the data through the network node at the second data location with a quality (cost) from the second user location to at least the portion of the data stored at the first data location to determine whether the quality (cost) from the second user location to at least the portion of the data through the network node at the second data location is greater than the quality (cost) from the second user location to at least the portion of the data stored at the first data location (see Bevan; paragraphs 0033 and 0036; Bevan discloses identifying a future/scheduled location change for the user and determining whether to transfer user information, i.e. “portion of the data”, based on if the cost, i.e. “quality”, to transfer and store the information at a storage device, i.e. “second data location”, associated with the new location, i.e. “second user location”, is higher than, i.e. “comparing”, the cost to store and provide access to the information from a storage device, i.e. “first data location”, associated with the old location.  Since a future/scheduled location change is identified, the user has not changed locations, and as such, the determination is done “prior to the future time”.  The examiner notes that according to the applicant’s specification, a “portion” can mean the entire portion of an item or anything less than the entire item but greater than zero; see applicant’s specification; paragraph 0147);
in response to the quality (cost) from the second user location to at least the portion of the data through the network node at the second data location being greater than the quality (cost) from the second user location to at least the portion of the data stored at the first data location, migrating at least the portion of the data from the first data location to the network node at the second data location prior to the future time and providing the computing device access to at least the portion of the data from the second user location through the network node (see Bevan; paragraphs 0033 and 0036; Bevan discloses transferring the user information to the storage device, i.e. “second data location”, associated with the new location, i.e. “second user location”.  It may be determined that transfer of the user’s information might not be necessary if the cost, i.e. “quality”, to transfer and store the information at a storage device, i.e. “second data location”,  associated with the new location, i.e. “second user location”, is higher than the cost to store and provide access to the information from a storage device, i.e. “first data location”, associated with the old location.  In other words, when the data is transferred to the storage device, i.e. “second data location”, associated with the new location, i.e. “second user location”, then it was determined the transfer is necessary, i.e. the information is transferred since the storage device associated with the new location did not have a higher cost to provide access to the user information than the storage device associated with the old location.  Further, a future/scheduled location change, i.e. “second user location”, is identified, and as such, the information is transferred, i.e. “prior to the future time”, to the user being at the new location);
in response to the quality (cost) from the second user location to the at least the portion of the data through the network node at the second data location being not greater than the quality (cost) from the second user location to the at least the portion of the data stored at the first data location, providing the computer device access to at least the portion of the data stored at the first data location from the second user location (see Bevan; paragraphs 0033 and 0036; Bevan discloses determining that transfer of the user’s information might not be necessary if the cost, i.e. “quality”, to transfer and store the information at a storage device, i.e. “second data location”, associated with the new location, i.e. “second user location”, is higher than the cost to store and provide access to the information from a storage device, i.e. “first data location”, associated with the old location.  In other words, when the cost to provide access is higher at a storage device, i.e. “second data location”, associated with the new location, i.e. “second user location”, transferring the user information is not necessary, and as such, access is provided at a storage device, i.e. “first data location”, associated with the old location.  Further, a future/scheduled location change is identified, and as such, the user accesses the information at the storage device, i.e. “first data location”, associated with the old location from the future/scheduled location, i.e. “second user location”).
While Bevan discloses comparing a “quality”, such as cost, between the “second user location” and the “second data location” and the “first data location” to determine whether to migrate the data, as discussed above, Bevan does not explicitly disclose performance quality.
In analogous art, Das discloses performance quality (see Das; paragraph 0093; Das discloses additional factors can be used to override movement of user’s data to a data center that otherwise may be the closest or other best data center for performance reasons, i.e. “performance quality”.  In other words, based on performance reasons, the user’s data may not be migrated to a closest data center).
Furthermore, Das also discloses when a user travels the system may select a data center to migrate a user’s data based on a desired bandwidth (see Das; paragraph 0091).  In particular, determining a probable location from which a user will access the data, in which, the probable location is a location different from a location from which the user typically accesses the user data (see Das; paragraph 0101).  The determination as to whether and when the user’s data should be migrated is performed automatically based on information, such as, whether a predetermined threshold, e.g. expected latencies or propagation delays, is exceeded) (see Das; paragraphs 0102 and 0103).
One of ordinary skill in the art would have been motivated to combine Bevan and Das because they both discloses features of data relocation, and as such, are within the same environment.  Further, Bevan discloses considering one or more factors, such as speed of access, in identifying preferred storage devices (see Bevan; paragraphs 0064 and 0065) and Das would provide a way for Bevan to compare performance reasons.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of determining data movement based on performance reasons as taught by Das into the system of Bevan in order to provide the benefit of efficiency by not only determining if the transfer of data is necessary based on cost comparisons between the two locations (see Bevan; paragraph 0033), but comparing performance as well, thus allowing the best location for access to the data to be determined. 
Further, Bevan discloses the additional limitations of claim 13, one or more processors; and at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors (see Bevan; paragraph 0003; Bevan discloses a processor and non-transitory computer readable media storing instructions executed by the processor).
Further, Bevan discloses the additional limitations of claim 17, a non-transitory computer-readable storage medium having stored therein instructions which, when executed by a processor (see Bevan; paragraph 0003; Bevan discloses non-transitory computer readable media storing instructions).
Regarding claim 2, Bevan and Das disclose all the limitations of claim 1, as discussed above, and further the combination of Bevan and Das clearly discloses determining a time (commute) prior to the future time in which the user will not need access to the data, the migrating of at least the portion (entire portion or subset) of the data performed during the time (see Bevan; paragraphs 0038 and 0078; Bevan discloses based on a location schedule a commute time frame, i.e. when the user is traveling between locations, is determined where the information is transferred from a storage 1 to storage 2.  The commute time frame is identified as when the user typically does not access the information. Further, a subset of the user information can be transferred to the storage device as well).
Regarding claim 3, Bevan and Das disclose all the limitations of claim 2, as discussed above, and further the combination of Bevan and Das clearly discloses wherein the determining of the time in which the user will not need access to the data includes predicting that the user will not need access to the data during the time based on an estimated travel time between the first user location and the second user location (see Bevan; paragraphs 0038 and 0040; Bevan discloses determining the user commutes from a first to second location and that the user typically does not access the information during the commute.  For example, from 8:00am-9:00am from home to work.  Further, the schedule may include any types of location, not just home and work).
Regarding claim 4, Bevan and Das disclose all the limitations of claim 3, as discussed above, and further the combination of Bevan and Das clearly discloses wherein the estimated travel time is determined based on at least one of a mode of travel (see Bevan; paragraph 0070; Bevan discloses factoring in the mode of commute, e.g. airplane or car, for example if user will be in the car a long time), a travel distance, a travel velocity, or one or more estimated traveling conditions (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “mode of travel” alternative).
Regarding claim 6, Bevan and Das disclose all the limitations of claim 1, as discussed above, and further the combination of Bevan and Das clearly discloses wherein the predicting is performed at a first time that the user will need the access to the data at a second time (see Bevan; paragraph 0036; Bevan discloses referencing, i.e. claimed “performed at a first time”, a location schedule to identify that the user will need access to the information at an expected time frame, i.e. claimed “second time”).
Regarding claims 7, Bevan and Das disclose all the limitations of claim 1, as discussed above, and further the combination of Bevan and Das clearly discloses determining a period of time in which the user will be traveling from the first user location to the second user location (see Bevan; paragraphs 0038 and 0048; Bevan discloses identifying when the user is commuting between locations); and
identifying a second network node (intermediate storage) residing within at least one of a proximity of one or more locations where the user is estimated to be during the period of time in which the user will be traveling (see Bevan; paragraph 0048; Bevan discloses an intermediate location for storage between the locations the user is traveling, e.g. between Philadelphia and Los Angeles.  The proximity is between the two locations), a geographic area associated with the one or more locations where the user is estimated to be during the period of time in which the user will be traveling (see Bevan; paragraph 0048; Bevan discloses an intermediate location for storage between the locations the user is traveling, e.g. between Philadelphia and Los Angeles.  The intermediate location is associated with the geographic area between the two locations), or a logical network proximity associated with the one or more locations (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “a proximity of one or more locations…a geographic area associated with one or more locations” alternatives); and
migrating at least the portion (entire portion) of the data to the second network node (intermediate storage) for access by the user during the period of time (see Bevan; paragraph 0048; Bevan discloses transferring and storing the information at the intermediate location based on the user’s likelihood of accessing the data).
Regarding claim 12, Bevan and Das disclose all the limitations of claim 1, as discussed above, and further the combination of Bevan and Das clearly discloses determining the user will need to access the data from the first user location (home) (see Bevan; paragraph 0039; Bevan discloses the user will need access to the information back home, i.e. “first location”, after commuting from work to home); and
migrating at least the portion (entire portion or subset) of the data from the network node back to the first data location (home) (see Bevan; paragraphs 0039 and 0078; Bevan discloses transferring the information from storage associated with the work location to storage associated with the home location. Further, a subset of the user information can be transferred to the storage device as well).
Regarding claim 14, Bevan and Das disclose all the limitations of claim 13, as discussed above, and further the combination of Bevan and Das clearly discloses determining a downtime (commute) for the user in which the user will not need access to the data (see Bevan; paragraph 0038; Bevan discloses determining a commuting time frame when the user typically does not access the information.  The examiner notes that according to the applicant’s specification, “downtime” may be a period of when a user is traveling; see paragraph 0122); 
wherein the migrating of at least the portion (entire portion or subset) of the data is performed during the downtime (commute) (see Bevan; paragraphs 0038 and 0078; Bevan discloses transferring the information during the commuting time frame.  Further, a subset of the user information can be transferred to the storage device as well).
Regarding claim 18, Bevan and Das disclose all the limitations of claim 17, as discussed above, and further the combination of Bevan and Das clearly discloses wherein the operations include: determining a period of time in which the user will be traveling to the second user location (see Bevan; paragraphs 0038 and 0048; Bevan discloses identifying when the user is commuting between locations, i.e. from a first to second location);
identifying a second network node (intermediate storage) residing within at least one of a range of one or more locations where the user is estimated to be during the period of time in which the user will be traveling (see Bevan; paragraph 0048; Bevan discloses an intermediate location for storage between the locations the user is traveling, e.g. between Philadelphia and Los Angeles.  The proximity is between the two locations), a geographic area associated with the one or more locations where the user is estimated to be during the period of time in which the user will be traveling (see Bevan; paragraph 0048; Bevan discloses an intermediate location for storage between the locations the user is traveling, e.g. between Philadelphia and Los Angeles.  The intermediate location is associated with the geographic area between the two locations), or a logical network proximity associated with the one or more locations (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “a range of one or more locations…a geographic area associated with one or more locations” alternatives); and
migrating at least part of the portion (entire portion or subset) of the data to the second network node for access by the user during the period of time (see Bevan; paragraphs 0048 and 0078; Bevan discloses transferring and storing the information at the intermediate location based on the user’s likelihood of accessing the data.  Further, a subset of the user information can be transferred to the storage device as well).

Claims 5, 8-11, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bevan et al. (U.S. 2016/0132784 A1) in view of Das et al. (U.S. 2013/0073670 A1), as applied to claim 1 above, and further in view of Qaisar (U.S. 2017/0048308 A1).
Regarding claim 5, Bevan and Das disclose all the limitations of claim 1, as discussed above.  The combination of Bevan and Das does not explicitly disclose wherein the network node comprises at least one a fog node residing in a fog layer of a fog computing architecture, or a cloud node residing in a cloud of a cloud computing architecture.
In analogous art, Qaisar discloses wherein the network node comprises at least one a fog node residing in a fog layer of a fog computing architecture (see Qaisar; paragraphs 0035 and 0038; Qaisar discloses a fog network comprising fog nodes.  The fog nodes have a structure including abstraction and orchestration layers), or a cloud node residing in a cloud of a cloud computing architecture (see Qaisar; paragraph 0037; Qaisar discloses the fog nodes are preferably connected to a cloud server to share information, i.e. the cloud server stores information, and for a central control) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the both alternatives).
One of ordinary skill in the art would have been motivated to combine Bevan, Das and Qaisar because they all disclose features of data storage within proximity of a user/customer, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated Qaisar’s fog computing feature into the combined system of Bevan and Das in order to provide the benefit of cost efficiency by allowing the intermediate node of Bevan to be implemented as a fog node which is a distributed decentralized infrastructure and thereby allowing for efficient data storage from a cloud node to a fog node.
Regarding claim 8, Bevan and Das disclose all the limitations of claim 7, as discussed above.  The combination of Bevan and Das does not explicitly disclose wherein the second network node comprises a fog node residing in a fog layer of a fog computing architecture.
In analogous art, Qaisar discloses wherein the second network node comprises a fog node residing in a fog layer of a fog computing architecture (see Qaisar; paragraphs 0036 and 0038; Qaisar discloses fog nodes meeting criterion of proximity to customer premises.  The fog node has a structure including abstraction and orchestration layers).
One of ordinary skill in the art would have been motivated to combine Bevan, Das and Qaisar because they all disclose features of data storage within proximity of a user/customer, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated Qaisar’s fog computing feature into the combined system of Bevan and Das in order to provide the benefit of cost efficiency by allowing the intermediate node of Bevan be implemented as a fog node which is a distributed decentralized infrastructure and thereby allowing for efficient data storage.
Regarding claim 9, Bevan, Das and Qaisar disclose all the limitations of claim 8, as discussed above, and further the combination of Bevan, Das and Qaisar clearly discloses wherein the fog node is identified based on at least one of a user location during the period of time, an estimated user location during at least part of the period of time, a travel mode of the user, a travel velocity of the user, an estimated travel path associated with the user, a proximity of the user to one or more other fog nodes in the fog layer (see Qaisar; paragraph 0036; Qaisar discloses fog nodes meet the criterion of proximity to the customer premises), or a characteristic or topology of at least one of the fog layer or a wireless network accessible to the user during the period of time in which the user will be traveling (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “a proximity of the user to one or more other fog nodes in the fog layer” alternative).
The prior art used in the rejection of the current claim is combined using the same motivation that was applied in claims 8.
Regarding claim 10, Bevan, Das and Qaisar disclose all the limitations of claim 9, as discussed above, and further the combination of Bevan, Das and Qaisar clearly discloses migrating the portion (entire portion or subset) of the data from the fog node (intermediate node/fog node) to the network node based on at least one of a first determination that the user is within a first proximity to the second location (see Bevan; paragraphs 0048 and 0078; Bevan discloses storing the information in an intermediate node, between storage 1 and storage 2, while the user is traveling/commuting so that the user can access the information.  For example, an airport.  The storage is temporary, and as such, the information would be transferred to storage 2, i.e. “network node”, when the user reaches the travel destination, i.e. “second location”. Also, a subset of the user information can be transferred to the storage device as well; Further, Qaisar is relied upon to disclose the “fog node”; see Qaisar; paragraphs 0036 and 0038), or a second determination that the user is beyond a second proximity to the fog node (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “a first determination that the user is within a first proximity to the second location” alternative);
wherein the portion of the data comprises one or more changes (modification) made to the portion of the data while the portion of the data was hosted by the fog node (see Bevan; paragraph 0051; Bevan discloses information, e.g. Spreadsheet A, being modified while the user is in Philadelphia.  In other words, the information was modified while being stored in the device associated with Philadelphia; Further, Qaisar is relied upon to disclose the “fog node”; see Qaisar; paragraphs 0036 and 0038).
The prior art used in the rejection of the current claim is combined using the same motivations that was applied in claim 8. 
Regarding claim 11, Bevan, Das and Qaisar disclose all the limitations of claim 10, as discussed above, and further the combination of Bevan, Das and Qaisar clearly discloses wherein, the network node comprises a second fog node and a cloud node (see Qaisar; paragraph 0037; Qaisar discloses multiple fog nodes, i.e. “a second fog node”, working together and connected to a cloud server), the migrating of the portion of the data to the network node comprises one of:
migrating a first part of the portion of the data to the cloud node and a second part of the portion of the data to the second fog node (see Qaisar; paragraph 0037; Qaisar discloses fog nodes can cooperate with each other. A subset of the fog nodes working together can form a fog network using Peer-to-Peer (P2P) principles. Therefore, data, i.e. “second part of the portion of data” is transferred between each fog node using P2P.  Further, all of these fog nodes are preferably connected to a cloud server to share information, i.e. “first part of the portion of data”, and for a central control), or
migrating the portion of the data to the cloud node and subsequently migrating, based on a determination that the user is closer to the second fog node than the cloud node, at least part of the portion of the data to the second fog node.
(The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “migrating a first part of the portion of the data to the cloud node and a second part of the portion of the data to the second fog node” alternative).
One of ordinary skill in the art would have been motivated to combine Bevan and Qaisar because they both disclose features of data storage within proximity of a user/customer, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated Qaisar’s fog computing features into the system of Bevan in order to provide the benefit of saving network bandwidth by allowing the data to be stored more locally using the fog node, as well as, improved security since fog nodes have the capability to connect multiple devices to the same network making it easier to identify potential threats.
Regarding claim 16, Bevan and Das disclose all the limitations of claim 13, as discussed above, and further the combination of Bevan and Das clearly discloses wherein the operations include: determining a period of time in which the user will be traveling to the second location (see Bevan; paragraphs 0038 and 0048; Bevan discloses identifying when the user is commuting between locations, i.e. from a first to second location);
identifying a second network node (intermediate storage) residing within at least one of a range of one or more locations where the user is estimated to be during the period of time in which the user will be traveling (see Bevan; paragraph 0048; Bevan discloses an intermediate location for storage between the locations the user is traveling, e.g. between Philadelphia and Los Angeles.  The proximity is between the two locations), a geographic area associated with the one or more locations where the user is estimated to be during the period of time in which the user will be traveling (see Bevan; paragraph 0048; Bevan discloses an intermediate location for storage between the locations the user is traveling, e.g. between Philadelphia and Los Angeles.  The intermediate location is associated with the geographic area between the two locations), or a logical network proximity associated with the one or more locations (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “a range of one or more locations…a geographic area associated with one or more locations” alternatives); migrating at least part of the portion (entire portion or subset) of the data to the second network node for access by the user during the period of time (see Bevan; paragraphs 0048 and 0078; Bevan discloses transferring and storing the information at the intermediate location based on the user’s likelihood of accessing the data.  Further, a subset of the user information can be transferred to the storage device as well).
The combination of Bevan and Das does not explicitly disclose wherein the second network node comprises a fog node residing in a fog layer of a fog computing architecture.
In analogous art, Qaisar discloses wherein the second network node comprises a fog node residing in a fog layer of a fog computing architecture (see Qaisar; paragraphs 0036 and 0038; Qaisar discloses fog nodes meeting criterion of proximity to customer premises.  The fog node has a structure including abstraction and orchestration layers).
One of ordinary skill in the art would have been motivated to combine Bevan, Das and Qaisar because they all disclose features of data storage within proximity of a user/customer, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated Qaisar’s fog computing feature into the combined system of Bevan and Das in order to provide the benefit of cost efficiency by allowing the intermediate node be implemented as a fog node which is a distributed decentralized infrastructure and thereby allowing for efficient data storage, and further improve security by providing the capability of connecting multiple devices to the same network making it easier to identify potential threats.
Regarding claim 19, Bevan and Das disclose all the limitations of claim 18, as discussed above.  The combination of Bevan and Das does not explicitly disclose wherein the network node comprises a fog node residing in a fog layer of a fog computing architecture; and the fog node is identified based on at least one of: a current user location; an estimated user location during at least part of the period of time; a travel mode of the user; a travel velocity of the user; an estimated travel path associated with the user; a proximity of the user to one or more other fog nodes in the fog layer; or a characteristic or topology of at least one of a wireless network accessible to the user during the period of time in which the user will be traveling, the fog layer, or the fog computing architecture.
In analogous art, Qaisar discloses wherein the network node comprises a fog node residing in a fog layer of a fog computing architecture (see Qaisar; paragraphs 0036 and 0038; Qaisar discloses fog nodes meeting criterion of proximity to customer premises.  The fog node has a structure including abstraction and orchestration layers); and 
the fog node is identified based on at least one of: 
a current user location; 
an estimated user location during at least part of the period of time; 
a travel mode of the user; a travel velocity of the user; an estimated travel path associated with the user; 
a proximity of the user to one or more other fog nodes in the fog layer (see Qaisar; paragraph 0036; Qaisar discloses fog nodes meet the criterion of proximity to the customer premises); 
or a characteristic or topology of at least one of a wireless network accessible to the user during the period of time in which the user will be traveling, the fog layer, or the fog computing architecture (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “a proximity of the user to one or more other fog nodes in the fog layer” alternative).
One of ordinary skill in the art would have been motivated to combine Bevan, Das and Qaisar because they all disclose features of data storage within proximity of a user/customer, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated Qaisar’s fog computing feature into the combined system of Bevan and Das in order to provide the benefit of cost efficiency by allowing the intermediate node be implemented as a fog node which is a distributed decentralized infrastructure and thereby allowing for efficient data storage, and further improve security by providing the capability of connecting multiple devices to the same network making it easier to identify potential threats. 
Regarding claim 20, Bevan, Das and Qaisar disclose all the limitations of claim 19, as discussed above, and further the combination of Bevan, Das and Qaisar clearly discloses migrating, at the future time, the portion (entire portion or subset) of the data from the fog node (intermediate node/fog node) to the one or more network nodes based on at least one of a first determination that the user is within a first proximity to the second location (see Bevan; paragraphs 0048 and 0078; Bevan discloses storing the information in an intermediate node, between storage 1 and storage 2, while the user is traveling/commuting so that the user can access the information.  For example, an airport.  The storage is temporary, and as such, the information would be transferred to storage 2, i.e. “network node”, when the user reaches, i.e. “at the future time”, the travel destination, i.e. “second location”. Also, a subset of the user information can be transferred to the storage device as well; Further, Qaisar is relied upon to disclose the “fog node”; see Qaisar; paragraphs 0036 and 0038), or a second determination that the user is beyond a second proximity to the fog node (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “a first determination that the user is within a first proximity to the second location” alternative);
the portion of the data includes one or more changes (modification) made to the at least part of the portion of the data while the at least part of the portion of the data was hosted by the fog node (see Bevan; paragraph 0051; Bevan discloses information, e.g. Spreadsheet A, being modified while the user is in Philadelphia.  In other words, the information was modified while being stored in the device associated with Philadelphia; Further, Qaisar is relied upon to disclose the “fog node”; see Qaisar; paragraphs 0036 and 0038).
the one or more network nodes includes a second fog node (see Qaisar; paragraph 0037; Qaisar discloses multiple fog nodes, i.e. “a second fog node”, working together).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 19.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bevan et al. (U.S. 2016/0132784 A1) in view of Das et al. (U.S. 2013/0073670 A1), as applied to claim 1 above, and further in view of Jain (U.S. 2013/0144978 A1).
Regarding claim 15, Bevan and Das disclose all the limitations of claim 14, as discussed above, and while Bevan discloses the user traveling (see Bevan; paragraphs 0036 and 0041), the combination of Bevan and Das does not explicitly disclose determining the user has traveled to a third user location that is beyond a threshold range of the network node; and removing at least the portion of the data from the network node.
In analogous art, Jain discloses determining the user has traveled to a third user location (new data center) that is beyond a threshold range of the network node (data center) (see Jain; paragraphs 0043 and 0063; Jain discloses allowing user data to be transferred or replicated to the data center, i.e. “network node”, and to a new data center or server at another location near or nearest to the user.  In particular, travel locations and intermediate travel locations, i.e. “third location”, are determined and data is transferred to data centers near these travel locations.  In other words, data is transferred to one location and then to another location, which can be multiple, while the user is traveling.  The data is transferred to the new location because the user is beyond a range from the current data center, i.e. “beyond a threshold range of the network node”); and 
removing (transferring) at least the portion of the data from the network node (data center) (see Jain; paragraphs 0043 and 0063; Jain discloses travel locations and intermediate travel locations are determined.  As such, once the user has moved on to another destination the data is transferred, i.e. “removed” from the previous data center).
One of ordinary skill in the art would have been motivated to combine Bevan, Das and Jain because they all disclose features of data storage within proximity of a user/customer, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated Jain’s data relocation feature into the combined system of Bevan and Das in order to provide the benefit of efficiency by allowing the data to not remain stored at a location that is no longer used for access, as well as, not allowing the user to transfer unnecessary data (see Jain; paragraph 0005). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Resch et al. (U.S. 2018/0095696 A1) discloses comparing the performance level of a storage to determine whether to migrate data. 
Alvarez et al. (U.S. 7,167,965 B2) discloses data migration on storage systems with performance guarantees.
DeJana et al. (U.S. 2013/0036217 A1) discloses determining a future or current location of a user and comparing data centers to a threshold level of criteria for relocation of the data.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        07/27/2022


/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442